Citation Nr: 0808291	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-08 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than October 31, 
2003, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran had active service from Oct 1978 through January 
2000.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 Decision Review Officer decision 
of the above Department of Veterans Affairs (VA) Regional 
Office (RO), in pertinent part granting TDIU and assigning an 
effective date for that benefit of October 31, 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

REMAND

The veteran has been granted TDIU effective from October 31, 
2003, but contends on appeal that he should be assigned an 
earlier effective date for that benefit, specifically May 1, 
2002, which was the date the Social Security Administration 
(SSA) determined that he qualified as disabled under SSA 
criteria.  The veteran filed his claim for TDIU in October 
2001.  The Board must thus address whether an earlier grant 
of TDIU, under VA criteria, is warranted under the law.  To 
answer that question in this case requires additional 
evidentiary development, and hence remand.  

The applicable law for TDIU claims is here reviewed, 
substantially for the veteran's benefit, to afford context to 
his overall claim for TDIU.  

TDIU may be assigned where the combined schedular rating for 
the veteran's service-connected disabilities is less than 100 
percent, if it is found that the service-connected 
disabilities render him unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16.  Unemployability associated with advancing age 
or non-service-connected disability may not be considered in 
determining entitlement to a total compensation rating.  38 
C.F.R. § 4.19.  Factors to be considered are the veteran's 
employment history and his educational and vocational 
attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).

Under 38 C.F.R. § 4.16(a), if there is only one service- 
connected disability, the disability must be ratable at 60 
percent or more; if there are two or more disabilities, there 
must be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.

The overriding issue is unemployability, not unemployment.  
The sole fact that a veteran is unemployed for non-service-
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough for a TDIU 
grant.  A high schedular rating, in itself, is recognition 
that the impairment makes it difficult to obtain and retain 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can, in fact, find 
employment.  See 38 C.F.R. §§ 4.1, 4.15.  In evaluating a 
claim for TDIU, the central inquiry is whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability.  See Hatlestad v. Brown, 
5 Vet. App. 524, 529 (1993).  As noted, consideration may not 
be given to the impairment caused by non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2007).

In discussing the unemployability criteria, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that, in essence, the unemployability question, that is, the 
veteran's ability or inability to engage in substantial 
gainful activity, has to be looked at in a practical manner, 
and that the thrust is whether a particular job is 
realistically within the capabilities, both physical and 
mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991).  Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.

Marginal employment may also be held to exist, on a facts-
found basis, when earned annual income exceeds the poverty 
threshold.  38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. 
App. 342 (2000).

The VA General Counsel has concluded that VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities shall be rated 
as totally disabled, without regard to whether an average 
person would be rendered unemployable by such circumstances.  
Thus, the criteria include a subjective standard.  It was 
also held that unemployability is synonymous with the 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (1991).  As noted above, in 
determining whether the veteran is entitled to individual 
unemployability, neither his non-service-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  Thus, in deciding 
the claim, the Board may not favorably consider the effects 
of the non-service-connected disabilities with respect to 
their degree of interference with his employability.

Indeed, the Court stated that in order for a veteran to 
prevail on a claim for TDIU, the record must reflect some 
factor which takes his case outside of the norm.  The sole 
fact that he is unemployed or has difficulty obtaining 
employment is not enough.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, supra.  If total industrial 
impairment has not been shown, the VA is not obligated to 
show that a veteran is incapable of performing specific jobs 
in considering a claim for a total rating based on individual 
unemployability.  See Gary v. Brown, 7 Vet. App. 229 (1994).

A TDIU claim is considered to be in the nature of a claim for 
increased rating for purposes of determinations of an 
effective date.  The effective date for entitlement to an 
increased rating for service-connected disability is the 
earliest date as of which it is factually ascertainable that 
an increase has occurred, provided that a claim is received 
within one year after such date.  Otherwise, the effective 
date for such an increased rating is the date of receipt of 
the claim. 38 U.S.C.A. § 5010 (a), (b)(2); 38 C.F.R. 
§ 3.400(o)(2); Quarles v. Derwinski, 3 Vet. App. 129 (1992).  
As regards claims for increased ratings for service-connected 
disabilities, VA medical records are considered to be 
constructively of record in the claims folder on the dates 
they are created.  Private clinical records are deemed to be 
a part of the claims folder on the dates they are received by 
the RO.  38 C.F.R. § 3.157(b).  

The veteran is service-connected for the following 
disabilities:  maxillary sinusitis and allergic rhinitis post 
septoplasty; facial telangiectasia and bilateral lower 
extremity folliculitis; left shoulder tendonitis; right 
shoulder tendonitis; cervical degenerative disc disease; 
lumbar strain with degenerative disc disease; tinnitus; post-
traumatic stress disorder (PTSD); hemorrhoids; scars of the 
left thigh, left index finger, and right index and middle 
fingers; right plantar fasciitis with pes planus; left 
plantar fasciitis with pes planus; and actinic keratosis.  

Service records reflect the veteran's long and distinguished 
military career as a Navy Seal, ending in his retirement on 
January 31, 2000, with over 21 years of active service.  
Since then, the veteran has had difficulties adjusting to 
civilian life, as reflected in post-service social worker 
counseling records.  However, post-service examination 
records in July 2002, and the social worker records, do not 
indicate a level of impairment of functioning which would 
suggest that he was incapable of obtaining and sustaining 
substantially gainful employment.  

While it is true that the veteran submitted an April 2004 
letter from a treating PTSD center nurse providing an opinion 
that he was unemployable due to his PTSD, the Board discerns 
that more evidence is required to support that assessment, 
and to support it at a particular point in time.  In this 
regard, the Board may accept one medical opinion and reject 
others, basedupon their relative probative value.  Evans v. 
West, 12 Vet. App. 22, 30 (1998).  However, the Board cannot 
make its own independent medical determination, and it must 
have plausible reasons, based upon medical evidence in the 
record, for favoring one medical opinion over another.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The veteran was afforded a general VA examination in July 
2002, and that examiner addressed identified disabilities, 
but could find none that would preclude the veteran from 
gainful work, either individually or considering all as a 
whole.  He was afforded a VA psychiatric examination for 
compensation purposes most recently in February 2006.  
However, while that examiner addressed the veteran's PTSD and 
his current mental and emotional functioning, he did not 
proffer an opinion as to the veteran's capacity for 
substantially gainful employment.    

Upon his service retirement the veteran sought vocational 
rehabilitation, having only achieved the prior civilian 
accreditation of a high school diploma.  He entered community 
college, and then transferred to a university, pursuing a 
degree that would qualify him to teach history.  He did 
encounter difficulties coping with the vagaries and 
uncertainties of civilian life, and was frustrated by what he 
perceived as a paucity of structure, discipline, and respect 
for authority in civilian life.  Further, he found that he 
could little tolerate teaching school-aged children.  

The veteran's frustrations caused him to pursue both SSA 
disability benefits and a VA TDIU claim.  He was granted SSA 
disability benefits beginning October 2002, based on a 
determination that he had become disabled under SSA rules as 
of May 1, 2002.  However, while the SSA notice of award is 
contained in the claims folder, the actual SSA determination 
and the evidence underlying it are not.  The SSA documents of 
record do indicate that the determination was based on a 
subset of the disabilities for which he is currently service-
connected.  Nonetheless, the Court has held that where a 
veteran is in receipt of Social Security disability benefits, 
the medical records underlying that award are relevant to 
issues such as that on appeal here.  Masors v. Derwinski, 2 
Vet. App. 181 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  As such, the SSA award and underlying medical 
records must be obtained for association with the claims 
folder.  

The RO based its April 2004 grant of TDIU substantially on 
the SSA determination of disability.  However, while the SSA 
found that the veteran was disabled since May 1, 2002, the RO 
found that the veteran was not unemployable until October 
2003, when he reported that he had stopped working, as 
reflected his claim for TDIU, VA Form 21-8940, dated in March 
2004.  The RO further noted in its decision that he had also 
not worked over part of the post-service interval prior to 
October 2003 because he was in college pursuing his 
vocational rehabilitation goals.  

In that March 2004 Form 21-8940, the veteran averred that he 
had worked 20 to 25 hours per week between March and June, 
with a highest earnings per month of $700, and that he had 
been working from 20 to 25 hours per week between September 
and October, with a highest earnings per month of $1,000.  He 
did not provide complete dates, and the RO inferred that 
these dates were in reference to 2003.  Standing in 
contradiction to these figures, the veteran also stated on 
the form that he had earned a total income of $1,000 in the 
past year, and that he had become too disabled to work and 
last worked full-time on January 31, 2000 (the date of his 
retirement from the Navy).  These incomplete and apparently 
contradictory figures cannot be relied upon to establish the 
veteran's earnings for purposes of determining whether his 
earnings exceeded the Federal poverty threshold for a single 
person under age 65, which was $9,359 for 2002.  Hence, upon 
remand the veteran will be asked to supply complete 
documentation of his employment and earnings from February 
2000 up to the present.  

In additionly, an SSA finding of qualification for SSA 
disability benefits does not automatically qualify a veteran 
for TDIU, even where, as here, the SSA determination was 
apparently based in part on one or more of the veteran's 
service-connected disabilities.  Put another way, the SSA 
determination is not controlling or binding on the VA, 
although it is pertinent evidence, and represents evidence to 
be considered in the VA determination of qualification for 
TDIU.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993); see 
also Murincsak v. Derwinski, 2 Vet. App. 363, 370-71 (1992); 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  The Board 
will give the body of SSA evidence, including the SSA 
determination, appropriate consideration and weight.  See 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996).

A January 2003 VA vocational rehabilitation psycho-social 
assessment indicates that the veteran was not working at that 
time because he was participating in vocational 
rehabilitation.  The records of the veteran's VA vocational 
rehabilitation are not contained in the claims folder, and 
should be obtained to inform of the veteran's capacities for 
work prior to October  2003.  

The Board notes a May 2003 social worker treatment record, 
documenting the veteran's report that his service 
organization representative had advised him to drop out of 
his vocational rehabilitation program, in order to lend 
greater weight to his TIDU claim.  Other documents of record 
substantially suggest that the veteran took that advice.  
Such an action taken to support a TDIU claim could undermine 
the VA vocational rehabilitation efforts and potentially 
present a false impression of the level of the veteran's 
impairment and the degree to which he was/is capable of 
obtaining or sustaining substantially gainful employment due 
to his service-connected disabilities.  The veteran's 
progress in a vocational rehabilitation program is certainly 
reflective of his capacity for employment, and a decision not 
to pursue vocational rehabilitation not due to incapacity but 
due to a desire to obtain a greater benefit based on 
"vocational incapacity" could reflect, not any actual 
incapacity for employment, but rather a choice to pursue 
benefits rather than work.  The Board here remands for 
further evidentiary development, but we will ultimately be 
faced with the question of on what date the veteran was 
properly entitled to TDIU.  That is a de novo determination 
by the Board, and must necessarily be predicated on a 
determination as to when, or even whether, the criteria for 
TDIU have been met.  Bernard v. Brown, 4 Vet. App. 384, 391 
(1993) (interpreting the provision contained in 38 U.S.C.A. § 
7104(a) that the Board has jurisdiction to decide "all 
questions in a matter" on appeal).

The Board finds that the medical evaluations as documented in 
the record ultimately fail to answer those unemployability 
questions, particularly with regard to the veteran's service-
connected PTSD and sinusitis/rhinitis, which are the only 
service-connected conditions currently rated as considerably 
disabling (now rated 50 percent disabling each).  
Accordingly, further VA examination is in order to address 
whether the veteran's service-connected disabilities result 
in unemployability, and, if so, the earliest date at which it 
is factually ascertainable, within the one-year period 
immediately preceding the filing of the TDIU claim now on 
appeal, that unemployability resulted from those 
disabilities.  

The veteran is hereby advised of the importance of reporting 
for any scheduled examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

The Board is confident that, on remand, the RO will assure 
compliance with the notice and assistance requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA), to include 
recent judicial caselaw pertaining to the VCAA.  See, e.g., 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008)

In viewof the foregoing, the case is REMANDED for the 
following action:

1.  Inform the veteran that the cursory 
employment information provided on his 
March 2004 VA Form 21-9840 was inadequate, 
and request that he provide documentation 
of all employment from his retirement from 
service to the present, including dates of 
employment and records and/or an accounting 
of income from any employment.  The veteran 
should also be asked to provide a 
statement, and any supporting documentation 
he may have, detailing attempts to secure 
employment following service separation to 
the present, all terminations of employment 
and reasons for those terminations, and all 
training attempted or undertaken and the 
amount completed.

2.  Request that the veteran provide 
information about all instances of medical 
treatment (source, location, and dates of 
treatment) for service-connected 
disabilities since his retirement from 
service, for which records are not already 
documented in the claims folders.  After 
securing the necessary authorizations, the 
RO should request all records not yet 
obtained from both VA and private sources, 
and all attempts should be annotated for 
the file along with the results of the 
search for evidence.

3.  Obtain a copy of the veteran's VA 
vocational rehabilitation folder, to 
include records of courses taken, grades 
obtained, progress made toward vocational 
goals, counseling notes, and any other 
associated documents, for association with 
the claims folders.  

4.  Obtain and associate with the claims 
file any Social Security disability 
determination(s) and the medical records 
underlying the determination(s). 

5.  Then, have the veteran examined by a 
psychiatrist, to address the nature and 
severity of his service-connected PTSD, and 
to address the impact of this disorder on 
the veteran's capacity for employment.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
review past clinical records, including 
service records and post-service 
examination and treatment records, the 
veteran's social worker treatment notes, 
his vocational rehabilitation folder, and 
any other relevant records within the 
claims folder.  The examiner should note 
the veteran's period of active service from 
October 1978 through January 2000, with his 
career as a Navy Seal, and his documented 
efforts both to obtain vocational 
rehabilitation and employment after 
service, as well as his efforts to obtain 
VA and Social Security benefits post 
service, records underlying these efforts, 
and results obtained.  The examiner should 
answer the following question:

a.  Is the veteran precluded from 
obtaining or sustaining substantially 
gainful employment due to his PTSD by 
itself, or due to his PTSD and other 
service-connected disabilities?  The 
examiner thus should note that the 
veteran is service connected for the 
following disabilities:  maxillary 
sinusitis and allergic rhinitis post 
septoplasty; facial telangiectasia and 
bilateral lower extremity 
folliculitis; left shoulder 
tendonitis; right shoulder tendonitis; 
cervical degenerative disc disease; 
lumbar strain with degenerative disc 
disease; tinnitus; PTSD; hemorrhoids; 
scars of the left thigh, left index 
finger, and right index and middle 
fingers; right plantar fasciitis with 
pes planus; left plantar fasciitis 
with pes planus; and actinic 
keratosis.

b.  In answering the above question, 
the examiner should note that the 
Social Security Administration's 
determination of disability is not 
controlling or binding on the VA, but 
rather is "pertinent," and represents 
evidence to be considered in the VA 
determination of qualification for VA 
individual unemployability.  The 
examiner should also note that VA may 
consider such factors as the veteran's 
educational and vocational attainment.  
However, the examiner must also note 
that a high schedular rating, in 
itself, is recognition that the 
impairment makes it difficult to 
obtain and retain employment; the fact 
that the veteran may be unemployed or 
has difficulty obtaining employment is 
not enough for him to be considered 
unemployable.  The question is whether 
the veteran is precluded from 
performing the physical and mental 
acts required by substantially gainful 
employment by his service-connected 
disabilities.  

c.  The examiner should note that 
employment is generally to be 
considered not substantially gainful 
when a veteran's earned income does 
not exceed the amount established by 
the U.S. Department of Commerce, 
Bureau of the Census, as the poverty 
threshold for one person (because the 
veteran is single without dependents), 
but marginal employment may also be 
held to exist, on a facts-found basis, 
when earned annual income exceeds the 
poverty threshold.  However, such 
marginal, or even part-time work, 
should not be considered evidence 
determinative of unemployability, and 
capacity for substantially gainful 
work is the essential question at 
hand.  Where, as here, the veteran 
sought vocational rehabilitation 
rather than full-time work, that must 
be considered as potentially weighing 
against evidence of unemployability.  
The examiner should thus be informed 
that while the examiner is not here 
asked to make the final determination 
as to the veteran's capacity for 
substantially gainful employment, the 
examiner is asked to make a best 
informed judgment on this question, 
based on the evidentiary record, but 
particularly based on the evidence of 
service-connected psychological and 
physiological impairment.  

d.  Also considering all the above-
noted factors, if the examiner finds 
that the veteran is precluded from 
obtaining or sustaining substantially 
gainful employment due to his PTSD by 
itself, or due to his PTSD and other 
service-connected disabilities, what 
is the earliest date at which it is 
factually ascertainable that the 
veteran was so precluded from 
obtaining or sustaining substantially 
gainful employment, and what evidence, 
and dates of that evidence, supports 
this conclusion?  

e.  All opinions provided should 
include discussion of specific 
evidence of record.  The examiner must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed.  The conclusion of 
the examiner should reflect review of 
the claims folders, and the discussion 
of pertinent evidence.

6.  Thereafter, readjudicate the remanded 
claim de novo.  In so doing, the RO may be 
required to revisit the intertwined issue 
of entitlement to TDIU, since SSA 
determinations of disability are not 
binding on VA in a TDIU claim.  See Martin 
v. Brown, 4 Vet. App. 136, 140 (1993); see 
also  Murincsak v. Derwinski, 2 Vet. App. 
363, 370-71 (1992); Collier v. Derwinski, 1 
Vet. App. 413, 417 (1991).  If any benefit 
sought is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

